ON MOTION FOB REARING.
Willie, Chief Justice.
Among other ground's for a rehearing urged by the appellant in his motion, it is alleged that the substituted record, filed in the cause at this term, does not contain a full statement of the pleadings upon which appellant relied in the court below. That these pleadings show that she averred the appointment of an administrator de bonis non upon the estate of D. O. Warren, deceased, but leave out allegations to the effect that such appointment was made for the fraudulent purpose of preventing any action being taken to recover upon the bond of W. H. Warren, the former administrator. It is the recollection of counsel that such allegations were contained in the pleadings of the plaintiff below, but owing to the destruction of the records of the district court, a copy of all the papers filed in the cause cannot be obtained.
Appreciating as we do the difficulties under which counsel labored in getting up a full and perfect transcript for substitution in the cause under the circumstances, we have concluded to grant the rehearing prayed for. The judgment heretofore rendered will be set aside, and leave given to substitute such other papers as may be shown to the satisfaction of the court to have formed part of the record below, after the usual notice to the opposite parties or their counsel. The submission of the cause will be also set aside, and a re-argument *317ordered upon all the points presented by the record at the next term of the court in Galveston, and the cause will stand continued.
Rehearing granted (March 30, 1883).